DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2021 is being considered by the examiner.  See annotated IDS attached herein.
Allowable Subject Matter
Claims 1-16 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach the invention of claim 1, as amended.
Claim 1.  A fiber optic cassette comprising: 
a body defining a fronts and an opposite rear, and an enclosed interior; 
a fiber optic signal entry location defined on the body for a fiber optic signal to enter the interior of the cassette via a fiber optic cable; 
an adapter block defining a plurality of fiber optic adapters, the adapter block removably mounted to the cassette body with a snap-fit interlock, each adapter of the block including a front outer end, a rear inner end, and internal structures which allow mating of fiber optic connectors that are mounted to the front and rear ends, respectively; 
, wherein the removable spacer is shaped so as to not cover the front outer ends and the rear inner ends of the adapters of the adapter block, wherein the spacer further defines notches at a front end of the spacer for accommodating latches of fiber optic connectors that are to be mounted to the rear inner ends of the adapters of the adapter block, wherein the notches of the spacer are configured such that the spacer allows visual identification from an exterior of the cassette of which fiber optic adapters have been populated with fiber optic connectors at the rear inner ends of the adapters; and 
a removable cover snap-fit to the spacer to enclose the interior; wherein optical fibers terminated with fiber optic connectors extend from the fiber optic signal entry location to the rear inner ends of at least some of the fiber optic adapters of the snap- fit adapter block for relaying the fiber optic signal to fiber optic connectors to be coupled to the front outer ends of the adapters.
	Claims 2-16 and 23 are dependent on claim 1.  Upon reviewing the newly submitted IDS, the examiner considers the most relevant arts pertain to Smrha (US 2010/0158465 A1) and Fremgen (US 5,754,723 A).  
	Thus, with no teaching from the prior art, and without the benefit of applicant’s teachings, there is no motivation for one of ordinary skill in the art to combine or modify the prior art of record in a manner so as to create the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883